BY THE COURT.
Edward Crowe was convicted of the offense of burglary in the Cuyahoga Common Pleas. Error proceedings were instituted in which he complained of his cross examination by counsel for the State. In his direct examination, he had stated that he had been arrested and convicted four or five times, and he was asked on cross examination if he had not been -convicted of five distinct offenses, naming each in separate questions, he answering in the affirmative as to four of them and not making any reply as to the fifth question. The Court of Appeals held:
1. There was no error in the cross examina-
tion merely showing that he was telling the truth, when he made the statement on direct examination that he had been convicted four or five times. >
2. The fact that by the cross examination the character of his offenses was revealed to the jury, is not anything of which Crowe can complain.
3. The action of the court in overruling the motion to adjourn the case until two witnesses were called is assigned as error.
4. There is nothing in the record to show what these witnesses would have testified to had they been present; and in expecting to prove that the screen door of the store where the burglary was attempted, swung to the left was of no consequence in the ease.
Judgment affirmed.
(Mauck, PJ., and Middleton & Sayre, J.T., concur.)